DETAILED ACTION
Response to Arguments
Applicant’s amendments to the claims have overcome the 112(b) rejections lodged in the previous office action.  
In response to Applicant’s argument regarding amended claim 1 and new claim 8.  The amendments appear to overcome the 102 rejections lodged in the previous office action.  Therefore the 102 rejections have been withdrawn.
However, the amendments raise drawing, specification, 112(a) new matter and new 112(b) issues. See below for details.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a movable end downstream, relative to the streamflow, to the fixed end”  of Claim 1 and “the free end is not divided” of Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 8/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In Claim 1, “a movable end downstream, relative to the streamflow, to the fixed end” is not sufficiently supported by the original disclosure.
In Claim 8, “the free end is not divided” is a negative limitation and is not sufficiently supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claim 1, the last two lines recite the limitation, “a movable end downstream, relative to the streamflow, to the fixed end”.  The limitation is interpreted as a movable end downstream, relative to the streamflow, of the fixed end, as it is unclear what “a movable end downstream…to the fixed end”, means.  See 112(b) rejection below for further information.
The specification recites: 
P[008] “The location of the aerodynamic elements is between a fixed part and the movable part (control surfaces)”
P[0023] “an aerodynamic element of the system according to the present invention placed between a control surface and a torsion box”
P[0027] “the system according to the present invention is preferably used in a wing of an aircraft, in particular, in a zone between a control surface 10 and a torsion box 11, where a panel 1 is placed”
The specification, however, is silent regarding the positional relationship between the aerodynamic element, the control surface and the torsion box with respect to the streamflow.  Further, the specification, at P[005], suggests the energy vortex, which is created by the aerodynamic elements, is done so upstream of the control surface to increase efficiency.  Therein, the aerodynamic elements must also be located upstream of the control surface.  The specification does not sufficiently describe a movable end of the aerodynamic element being downstream of the fixed end of the aerodynamic element, relative to the streamflow.  
In Claim 8, the last two lines recite “the free end is not divided”.  
The specification, however, is silent regarding the free end being divided or not divided, and does not explicitly state “the free end is not divided”.  Therefore, the specification does not sufficiently support the limitation.  Further, this limitation is a negative limitation.  Any negative limitation or exclusionary provision must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion.  See MPEP 2173.05(i).
Therefore, the above amended limitations add new matter and fail to comply with the written description requirement, because there is no support in the disclosure as originally filed for the amended limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a movable end downstream, relative to the streamflow, to the fixed end" in the last two lines.  It is unclear what Applicant is trying to claim due to the awkward phrasing.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “a movable end downstream, relative to the streamflow, of the fixed end”.  
Claims 2-7 are also indefinite by virtue of their dependency on Claim 1.
Claim 8 recites the limitation "the free end is not divided" in the last two lines.  It is unclear what Applicant is trying to claim.  P[0032] of the specification describes the fixed end as being divided into a plurality of sections and refers to Fig 3, but is silent regarding the free end.  It appears from the Figures that at least a portion of the free end is also divided into a plurality of section by two longitudinal slots 23 in much the same way the fixed end is also divided into a plurality of sections. Therein, it is unclear how the free end is “not divided” as claimed.  Examiner suggests amending the claim language to further define what is being claimed as it appears the drawings are in direct conflict with the claimed subject matter.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745